Citation Nr: 1441450	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 8, 2009 to October 8, 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for a congenital spinal anomaly with osteoarthritis to T-12 and L1 and posterior arch L4 and L5 changes with lumbar strain.

In June 2014, the Veteran testified without representation during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During her Board hearing, the Veteran raised a claim of entitlement to service connection for fibromyalgia.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a lumbar spine disorder that had its onset during boot camp and continues to cause her low back pain.

When examined for entrance into active duty on March 17, 2009, a spine abnormality was not noted and the Veteran was found qualified for active service.  She is therefore presumed to have been in sound condition when she entered and that presumption can only be rebutted by clear and unmistakable evidence that a disability pre-existed service and was not aggravated in service.  38 U.S.C.A. § 1111 (West 2002).

Service treatment records show that, on September 21, 2009, the Veteran reported the sudden onset of low back pain while performing eight counts and denied a prior history of back pain.  Lumbar back strain was diagnosed.  

When seen on September 22nd, an examiner noted that X-rays showed changes to "L4/5?6."  The diagnosis was congenital spinal abnormality with osteoarthritis to t-12 and L1 and posterior arch L4 and L5 changes suggesting incomplete formation, existing prior to entering service, and back strain lumbar.  The Veteran was recommended for entry level medical separation due to an abnormal spine formation with pain.

However, a medical opinion is not of record as to whether there clearly and unmistakably was no aggravation of the Veteran's lumbar spine disability in service.  Cf. 38 U.S.C.A. § 1111.  

Further, during her hearing, the Veteran testified that, in February or March 2014, Dr. Robison, her physician at Colorado Springs Health Partners, took an X-ray of her lumbar spine that was normal and without evidence of osteoarthritis.  See Board hearing transcript at pages 2, 5-6.  The Veteran also stated that, within the last two years, she was treated for back pain at a private emergency room, either "Penrose or Memorial."  Id. at 4.  VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103(A)(B)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the sources and dates of all treatment she received for a lumbar spine disorder since October 2009.

a. Request that she complete authorizations for VA to obtain all private treatment records regarding treatment for her back, to particularly include those from Dr. Robison, at Colorado Springs Health Partners, and either the Penrose or Memorial emergency room facility where she was treated.

b. If the Veteran fails to provide necessary authorizations, inform her that she can submit the evidence herself.

c. If any requested records cannot be obtained, inform the Veteran what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claim.

2. After the development requested has been completed, schedule the Veteran for a VA examination by a physician to determine whether any current back disabilities were incurred or aggravated in service.  The claims folder, including this remand, should be reviewed by the examiner.  

The examiner is requested to address the following:

a. Is it at least as likely as not that any current back disability was caused by an injury in active service or is otherwise related to service?

b. If a current back disability did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service. 

c. The examiner should state whether any congenital condition is a disease or defect. 

d. If a back disability clearly and unmistakably pre-existed service, is the evidence clear and unmistakable that it was not aggravated in service?
 
The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The absence of evidence of treatment for a back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

3. If the claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



